SHARE PURCHASE AGREEMENT

This Share Purchase Agreement (the “Agreement”) is made as of the 20th day of
October 2013, by and among BREEDIT Ltd., an Israeli company (the "Company"),
Oded Sagee ID No. 051588192 of 50 Ramat Yam St., Hertzeliya, Israel (the
“Founder”), and ProGaming Platforms Corp., a limited liability corporation
organized under the laws of the State of Delaware (the "Investor"). The Company
and the Investor are referred to, collectively herein as the “Parties” and
separately as a “Party”).

    WHEREAS, the board of directors of the Company (the “Board”) has determined
that it is in the best interests of the Company to raise capital by means of the
issuance of Ordinary Shares nominal value NIS 1.00 each (the "Ordinary Shares");
and
    WHEREAS, the capital to be raised was determined to be up to a sum in NIS
equal to USD 1,000,000, which, other than the Initial Sum (as defined below),
shall be based on an exchange rate published by the central bank of Israel, on
the actual date of payment/transfer of the Investment Amount, or any part
thereof, but in any event no less than NIS 3.6 per USD 1.00 (the "Investment
Amount" and the "Minimum Exchange Rate", respectively); and
    WHEREAS, the Parties have agreed that the Investor, as part the Investment
Amount, shall invest in the Company a sum in NIS that is equal to USD 245,000,
which, notwithstanding the above, shall be based on a fixed exchange rate of NIS
3.6 per USD 1.00 (i.e. NIS 882,000) (the "Initial Sum"); and
    WHEREAS, the Investor has undertaken to raise for the benefit of the Company
the balance amount which is equal to the Investment Amount less the Initial Sum
(the "Reminder Amount"), in the manner described herein below and shall, to this
end, use its best efforts to provide, or cause to be provided, to the Company,
by it or by other investors, the Remainder Amount, at the Investor's sole
discretion and subject to the terms set forth herein.
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereby agree as follows:
1.    Sale and Issuance of Shares; Closing; Post Closing Actions
1.1.    Deal Terms
(a)    Sale and Issuance of Shares. Subject to the terms and conditions hereof,
at the Closing (as defined below), the Company shall issue and sell to the
Investor, and the Investors shall purchase from the Company, an aggregate amount
of 200 Ordinary Shares of the Company (the "Purchased Shares"), constituting
66.67% of the Company's issued and outstanding share capital as of the Closing,
and 60% of the Company's issued and outstanding share capital on a fully diluted
basis, after the adoption of the Plan, as contemplated under Section 7.7
hereunder.
(b)    Investor Option to Founder. As soon as practicable after the Closing but
in any event no later than 90 business days thereafter, the Investor shall issue
to the Founder options to purchase 9.99% of the aggregate number of stock of the
Investor (which shall mean to include (i) the Investor's issued and outstanding
stock capital on the date hereof, plus (ii) the number of Investor stock to be
issued to third parties that shall invest the Initial Sum in Investor's capital,
plus (iii) the number of Investor stock issuable upon the conversion of certain
notes in the amount of US$ 70,000 issued by the Investor) (the "Founder
Option"), at an exercise price equal to the lower of (a) USD 0.05 per stock, or
(b) the price per stock paid by the first Qualified Investor. The Founder Option
shall vest over a period of three (3) years from issuance on a quarterly basis.
All other terms of the Founder Option shall be as specified in Schedule 1.1(b)
hereto. Without derogating from the Investor's obligations set forth above, the
Investor shall use reasonable efforts to adopt a stock option plan under the
Israeli Tax Ordinance for employees of Israeli subsidiaries, under which the
Founder Option shall be granted.
For example, if the Investor raises the Initial Sum at a price per share of US$
0.05, then the Founder Option shall be for the purchase of approximately
6,063,638 Investor shares (calculated as 9.99% of the aggregate number of shares
(i) of the Investor's issued and outstanding share capital on the date hereof
(52,197,055 shares), plus (ii) 5,000,000 shares of the Investor to be issued to
third parties that shall invest the Initial Sum in Investor's capital, plus
(iii) 3,500,000 Investor shares issuable upon the conversion of notes in the
amount of US$ 70,000 issued by Investor, which in total is equal to 60,697,055.
(c)    The Founder is granted an anti-dilution protection up to an aggregate
raising of funding for the Company, commencing on the date hereof (including the
Initial Sum), in any manner whatsoever, whether by way of equity investments,
loans, guarantees, capital notes or any other way, of a sum equal to the
Investment Amount (computed based on the exchange rate determined for the
Initial Sum, and the actual exchange rate determined for the Remainder Amount
subject to the Minimum Exchange Rate) (the "Founder's Anti Dilution
Protection"). Therefore, the Founder's holding percentage in the Company
immediately following the Closing shall not be affected if the Remainder Amount
shall be invested in the Company, in whole or in part, by the Investor or by any
other person or entity which is not the Investor. In the event of a dilution
event of the Founder's holding percentage immediately following the Closing,
resulting from any equity investments, loans, guarantees, capital notes or any
other way in the Company of the Investment Amount, or part thereof, in a single
transaction or a series of transactions thereof, then Company shall within three
(3) business days thereafter issue to the Founder additional Ordinary Shares for
no additional consideration, so that the number of Ordinary Shares held by the
Founder in the Company thereafter shall represent the same percentage holdings
in the Company that they represented immediately following the Closing and prior
to the actual said transaction or series of transactions thereof. Any additional
Ordinary Shares of the Company issued to the Founder pursuant to this Section
1.1(c) shall, upon their issuance, be duly authorized, validly and lawfully
issued, fully paid and non-assessable and shall not be subject to, or trigger,
any anti-dilution or pre-emptive rights of any shareholder of the Company
whether under law, the Company's Amended Articles (as such term is defined
below) as in effect from time to time, or otherwise.
1.2.    The Closing
The Closing shall be held at the offices of CBLS Law Offices, No. 5 Azrieli
Center, Square Tower, 35th Floor, Tel Aviv, within one (1) business day
following compliance with the Closing Condition in Section 1.2.A(b) (i.e the
obtaining of a signed copy of the Academic Institution Agreement as defined
below), or at such other time and place as the Company and the Investor shall
mutually agree in advance in writing, and in any event subject to the Closing
Conditions having been met ("Closing Date").
At the Closing, the following transactions shall occur simultaneously (no
transaction shall be deemed to have been completed or any document delivered
until all such transactions have been completed and all required documents
delivered, unless such transaction is specifically waived by the other Party in
writing):
1.2.A    Company Actions at Closing
(a)    Company Resolutions and Documents. The Company shall have delivered to
the Investor the following resolutions:
(1)    Resolutions of the Company's shareholders in the form attached hereto as
Schedule 1.2A(a)(1)(i) by which (i) the shareholders of the Company unanimously
approve the adoption of the Articles of Association of the Company in the form
attached hereto as Schedule 1.2A(a)(1)(ii) (the “Amended Articles”), and (ii)
all shareholders unanimously approved the terms of this Agreement and the
transactions hereunder;
(2)    True and correct copies of resolutions of the Board (i) issuing and
allotting all of the Purchased Shares to the Investor and approving all other
transactions contemplated herein, in the form attached hereto as Schedule
1.2A(a)(2)(i); and (ii) assigning signature rights in the Company, in the form
attached hereto as Schedule 1.2A(a)(2)(ii);
(3)    The Company shall deposit with the Escrow Agent (as such term is defined
below) (i) a validly executed share certificates covering the Purchased Shares
dated as of the Closing Date, issued in the name of the Investor, in the form
attached hereto as Schedule 1.2A(a)(3)(i) (the "Share Certificate"). The Escrow
Agent shall transfer the Share Certificate to the Investor according to the
irrevocable letter of instructions attached hereby as Annex 1; and (ii) a signed
Board resolution, in the form attached hereto as Schedule 1.2A(a)(3)(ii),
pursuant to which in the event the Investor does not transfer the entire balance
of the Initial Sum according to terms and within the time frames set forth
herein, all the Purchased Shares held by the Investor shall immediately convert
into deferred shares. "deferred shares" for purposes hereof shall mean such
shares which entitle the holder thereof to no rights whatsoever except the right
to receive payment of the shares' par value upon the liquidation or dissolution
of the Company out of such funds which remain available following such
liquidation or dissolution;
(b)    A signed copy of the Software License Agreement, entered into by the
Company with a leading academic institution in Israel ("Academic Institution"
and the "Academic Institution Agreement", respectively);
(c)    The Founder and the Company shall have executed and delivered to the
Investor the Consulting Agreement, substantially in the form attached hereto as
Schedule 1.2A(c).
1.2.B    Investor Actions at Closing
(a)    (i) the Investor shall pay directly into the Company's bank account, or
into the Escrow Account (as defined below), at the Investor's discretion, an
amount in US$ 61,250 (based on the NIS/US$ fixed exchange rate of NIS 3.6 per
USD 1.00 (i.e. NIS 220,500)) (the "On Account Amount"), on account of the
Initial Sum in immediately available funds; and (ii) the balance of the Initial
Sum (which is the amount equal to the Initial Amount less the On Account
Amount), shall be transferred by the Investor within 30 business days after the
Closing Date in immediately available funds to Confino, Luchtenstein Trust
Company Ltd. (the "Escrow Agent"), No. _______________ in Bank Hapoalim B.M.,
Swift Code: _________________ (the "Escrow Account"), to be held by the Escrow
Agent on behalf of the Company and the Investor.
The Escrow Agent shall transfer the Initial Sum to the Company according to the
irrevocable letter of instructions attached hereby as Annex 1.
(b)    Investor's Resolutions and Documents. The Investor shall have delivered
to the Company the following resolutions:
(1)    True and correct copies of resolutions of the Investor's board of
directors, in the form attached hereto as Schedule 1.2B(b)(1) approving all
transactions contemplated herein;
(2)    The Investor shall deposit a power of attorney with the Escrow Agent
irrevocably empowering the Founder to vote the Purchased Shares of the Investor
on any matter brought before the Company's shareholder general meetings and/or
any other shareholders meeting of the Company (or any such other adjournment by
any class of shareholders of the Company attended by the Investor) (the "POA"),
in the form attached hereto as Schedule 1.2B(b)(2). The Parties hereby instruct
the Escrow Agent to transfer the POA to the Founder only in the event that the
Investor fails to fund an amount called by the Company pursuant to a Capital
Call in accordance with the provisions of Section 1.3 below, at any time prior
to the investment of the full Investment Amount in the Company. To this end, the
Company's written confirmation to the Escrow Agent stating the Investor's
failure thereof shall suffice for the Escrow Agent to transfer said POA as set
forth herein above.
1.3.    Subsequent Closings
(a)    The Remainder Amount shall be raised by the Company from the Investor or
third parties, from time to time based on capital calls initiated by the Company
("Capital Calls"), based on Company's needs for the 12-month period following
each Capital Call, provided that in no event the Capital Calls exceed in total
the Remainder Amount. The first Capital Call shall be delivered to the Investor
not prior than the lapse of 8 (eight) months following the Closing Date, and
shall apply to the Company's capital needs for the 12-month period commencing 12
months after the Closing Date. Together with each Capital Call the Company shall
deliver to the Investor an updated budget for the 12-month period covered by
such Capital Call (the "Updated Budget"). A Capital Call shall be delivered to
the Investor no later than 4 (four) months prior to the date on which the
Company requires such funds.
(b)    Investor shall be afforded a period of at up to 1 (one) month to notify
the Company in writing whether it intends to fund the Capital Call. In the event
that the Investor does not notify the Company in writing that it commits to
provide the full amount of the Capital Call within the 1 (one) month period, and
in any event no later than 3 months prior to the commencement of the 12-month
period covered in the Updated Budget and in relation to which the Company made
the Capital Call, then the Company shall have the right to approach third party
investors with the intent to raise such funds from them. Notwithstanding the
foregoing, the Investor shall have a right of first offer with respect to any
funding agreed between the Company and said third party (without derogating from
the Founder's Anti-Dilution Protection right), by way of furnishing Company with
a firm, unqualified written undertaking within no later than 5 business days
after receiving notice of such third party offer from Company, in which the
Investor shall commit in writing to the entire investment amount committed by
said third party. Partial acceptance shall be deemed a rejection by the Investor
to exercise its right of first offer as set forth herein.
(c)    It is clarified that in the event that the Remainder Amount is raised
from Investor, then at the sole discretion of the Investor, it shall be
registered as a premium on the Purchased Shares or in return for capital notes
which will not bear interest, will not be linked to any index and will not have
a repayment date, and shall only be entitled to participate in the distribution
of the Company's assets in case of liquidation pari-passu with the other holders
of shares in the Company as if the monies invested against such capital notes
were invested in return for the Purchased Shares held by the holders of such
capital notes.
1.4.    Post Closing Actions
The Parties agree, undertake and covenant that they shall each take all actions,
promptly after the Closing Date and no later than within the time prescribed
under applicable law, as may be necessary to perfect the consummation of this
Agreement. Without derogating from the generality of the above:
(a)    The Company shall register the allotment of the Purchased Shares to the
Investor in the register of shareholders of the Company and the Israeli
Companies Registrar (the "Registrar");
(b)    The Company shall file with the Registrar the Amended Articles, in place
of the previous articles of association of the Company, as filed;
(c)    The Company shall file with the Registrar the appointment of the Board
member appointed by the Investor;
(d)    The Company shall have the Board approve the Plan (as defined in Section
7.6 below), in compliance with the terms in Section 7.6 below;
(e)    The Company shall have the Board approve a budget for the Company with
respect to the 12-month period commencing on the Closing Date;
(f)    The Investor shall issue to the Founder the option to purchase the 9.99%
aggregate number of stock of the Investor in compliance with the Founder Option
and the terms set forth in Section 1.1(b) above;
(g)    The Company shall act in the Company's bank account (the "Company
Account") simultaneously as follows: (i) the Founder shall no longer be
personally liable in the Company Account; and (ii) the Company shall no longer
have a credit line in the Company Account.
1.5.    Defined Terms Used in this Agreement
In addition to the terms defined above, the following terms used in this
Agreement shall be construed to have the meaning set forth or referenced below.
“Affiliate” means with respect to any person or entity (a “Person”) any person
which, directly or indirectly, controls, is controlled by, or is under common
control with such person, including, without limitation, any partner, officer,
director, or member of such person and any venture capital fund now or hereafter
existing which is controlled by or under common control with one or more general
partners or shares the same management company with such person.
“Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition,
property, prospects or results of operations of the Company.
"Qualified Investor" means the first investor or several investors that will
invest an aggregate sum of $100,000 in the share capital of the Investor.
2.    Representations and Warranties of the Company
The Company hereby represents and warrants to the Investor, and acknowledges
that the Investor is entering into this Agreement in reliance thereon, as
follows:
2.1.    Organization, Good Standing, Corporate Power and Qualification. The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Israel and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted.
2.2.    Capitalization
(a)    The authorized share capital of the Company immediately prior to the
Closing is NIS 1,000 divided into 1,000 Ordinary Shares, of which 100 are issued
and outstanding. The authorized share capital of the Company immediately
following the Closing shall be NIS 1,000 divided into 1,000 Ordinary Shares, of
which 300 shall be issued and outstanding, and 33 Ordinary Shares shall be
reserved for issuance to Company's employees, directors and officers, as part of
the Plan.
(b)    Except for the transactions contemplated by this Agreement and as set
forth in the cap table attached hereto as Annex 1 (the "Cap Table"), there are
no other share capital, preemptive rights, convertible securities, outstanding
warrants, options or other rights to subscribe for, purchase or acquire from the
Company any share capital of the Company and there are no contracts or binding
commitments providing for the issuance of, or the granting of rights to acquire,
any share capital of the Company or under which the Company is, or may become,
obligated to issue any of its securities.
2.3.    Subsidiaries. The Company does not currently own or control, directly or
indirectly, any interest in any other corporation, and is not a participant in
any partnership, joint venture or other business association.
2.4.    Authorization. All corporate actions required to be taken by the Board
and shareholders in order to authorize the Company to enter into the Agreement,
and to issue the Purchased Shares, have been taken or will be taken prior to the
Closing. The Agreement, following the Closing Date, shall constitute valid and
legally binding obligations of the Company, enforceable against the Company in
accordance with their respective terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, or (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.
2.5.    Valid Issuance of Shares. Without derogating from the Investor's
undertaking set forth in Sections 1.2.B.(a) and 1.3(a), and the Company's rights
under Sections 1.2.A(a)(3)(ii) and 1.2.B(b)(2), the Purchased Shares, when
issued, sold and delivered in accordance with the terms and for the
consideration set forth in this Agreement, will be validly issued, fully paid
and non-assessable and free of restrictions on transfer other than restrictions
on transfer under this Agreement, the Amended Articles, applicable laws, liens,
claims, encumbrances or third party rights of any kind, and duly registered in
the name of the Investor in the Company's register of shareholders. To this end,
the Founder's signature affixed to the Agreement hereto shall constitute the
Founder's irrevocable waiver of any and all participation rights and/or
preemptive rights, right of first refusal, anti-dilution rights, conversion
rights or any other such similar rights, whether granted by law or by way of
agreements, in connection with the issuance of the Purchased Shares by the
Company to the Investor pursuant to this Agreement.
2.6.    Litigation. There is no claim, action, suit, proceeding, arbitration,
complaint, charge or investigation pending or to the Company's knowledge,
currently threatened against the Company and any of its officers, directors or
key employee, or against the Company’s properties, or with regard to the
Company’s business; There is no action, suit, proceeding or investigation by the
Company pending or which the Company intends to initiate.
2.7.    Intellectual Property
(a)    All of the Company's ownership and possession pertaining to intellectual
property is set forth in the Academic Institution Agreement (the "Company IP").
Other than as otherwise set forth in the Academic Institution Agreement, there
are no outstanding options, licenses, agreements, claims, encumbrances or shared
ownership interests of any kind relating to the Company IP, nor is the Company
bound by or a party to any options, licenses or agreements of any kind with
respect to the Company IP.
(b)    The Founder has entered into written agreements with the Company
assigning to the Company all rights in Company IP to the extent developed in the
course of its entrepreneurship toward the establishment of the Company,
including without limitation, the Company's website and any and all software and
related documents already developed or currently under development by the
Founder.
(c)    The Company has not received any communications alleging that the Company
has violated or, by conducting its business, would violate any of the patents,
trademarks, service marks, trade names, copyrights, trade secrets or other
proprietary rights or processes of any other person or entity.
2.8.    Compliance with Other Instruments. The Company is not in default (a)
under its Articles of Association or other formative documents, or, to its
knowledge, under any material agreement it is a party; or (b) to its knowledge,
with respect to any law, statute, ordinance, regulation, order, writ,
injunction, decree, or judgment of any court, which default, in any such case,
would have a Material Adverse Effect on the financial condition or business of
the Company. To its knowledge, no third party is in default under any material
agreement, contract or other instrument, document or agreement to which the
Company is a party or by which it or any of its property is affected.
2.9.    No Breach. Neither the execution and delivery of this Agreement and the
other agreements contemplated hereby or ancillary hereto nor compliance by the
Company with the terms and provisions hereof or thereof, will conflict with, or
result in a breach or violation of, any of the terms, conditions and provisions
of: (i) the Company's Articles of Association, or other governing instruments of
the Company, (ii) any agreement, contract, lease, license or commitment to which
the Company is a party or to which it is subject, or (iii) to its knowledge,
applicable law. Such execution, delivery and compliance will not (a) give to
others any rights, including rights of termination, cancellation or
acceleration, in or with respect to any agreement, contract or commitment
referred to in this paragraph, or to any of the properties of the Company, or
(b) otherwise require the consent or approval of any person, which consent or
approval has not heretofore been obtained.
2.10.    Interested Party Transactions. To the best knowledge of the Company,
other than as set forth in Schedule 2.10, no officer, director or shareholder of
the Company, or any affiliate of any such person or entity or the Company, has
or has had, either directly or indirectly a beneficial interest in any contract
or agreement to which the Company is a party or by which it may be bound or
affected, except for normal compensation for services for employees and/or
consultants, which has been disclosed to the Investor and which have been duly
approved by the Board of Directors and/or the shareholders of the Company in
accordance with Israeli law. To the Company's knowledge, other than as set forth
in Schedule 2.10, there are no existing arrangements or proposed transactions
between the Company and any officer, director, or holder of more than five
percent (5%) of the share capital of the Company, or any affiliate or associate
of any such person. The Company hereby represents that, other than as set forth
in Schedule 2.10, no employee, shareholder, officer, or director of the Company
is indebted to the Company, nor is the Company indebted (or committed to make
loans or extend or guarantee credit) to any of them.
2.11.    Financial Statements. The Company has no approved financial statements.
As of Closing, the Company shall have no liabilities (other than liabilities in
the ordinary course of business, including without limitation liabilities
towards employees for termination notice periods and severance pay), debts or
obligations, whether accrued, absolute or contingent in excess of an aggregate
sum of US$ 45,000.
2.12.    Ownership of Assets. Except as set forth in Schedule 2.12(a), the
Company does not currently lease or license any property. The Company does not
own any assets other than those set forth in Schedule 2.12(a) hereto and other
than as set forth in the Financial Statements. The Company has good and
marketable title to all of its assets; such assets are not subject to any
mortgage, pledge, lien, security interest, conditional sale agreement,
encumbrance or charge. The Company is not in default or in breach of any
material provision of its leases or license, and to the Company's knowledge, the
Company holds a valid leasehold or licensed interest in the property it leases
or licenses. The Company’s shareholders do not own or possess, in their
individual or any other capacity, any property or other asset which is material,
individually or in the aggregate, to the financial condition, operations or
business of the Company.
2.13.    Contracts. The Company has no employment or consulting contracts,
deferred compensation agreements or bonus, incentive, profit-sharing, or pension
plans currently in force and effect, or any understanding with respect to any of
the foregoing.
2.14.    Taxes. To the best of its knowledge, the Company is currently not
liable for any tax (whether income tax, capital gains tax, or otherwise). The
Company has withheld and paid to the appropriate taxing authority all taxes it
is required to withhold from amounts paid to any person including any of its
employees.
2.15.    Brokers. No agent, broker, investment banker, person or firm acting in
a similar capacity on behalf of or under the authority of the Company is or will
be entitled to any broker's or finder's fee or any other commission or similar
fee, directly or indirectly, on account of any action taken by the Company in
connection with any of the transactions contemplated under this Agreement. The
Company agrees to indemnify and hold the Investor harmless from and against any
claim or liability resulting from any party claiming any such commission or fee,
if such claims shall be contrary to the foregoing statement.
2.16.    Full Disclosure. To Company's knowledge, no representation or warranty
of the Company contained in this Agreement and no certificate furnished to the
Investor at the Closing contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.
It is clarified that any disclosure of any fact made in connection with any
provision hereof or included in any schedule or annex hereto, shall be deemed to
cover any disclosure required under any other provision hereof.
3.    Company and Founder - Indemnification; Survival of Representation and
Warranties
3.1    Compensation by the Company. Subject to the following limitations of
indemnification provisions, the Company agrees to protect, defend, compensate,
indemnify, and hold harmless the Investor against and in respect of all direct
loss, direct liability, direct damage, direct cost, or direct expense,
(including reasonable legal fees and expenses) (collectively: “Loss”), as and
when incurred by the Investor, due to any material breach or falsity of any of
the representations, warranties, or covenants of the Company contained in
Section 2 above.
3.2    Indemnity Procedure. The indemnification obligation under this Section 3
shall be contingent on Investor: (i) immediately after receipt by the Investor
of notice of the commencement of any action, proceeding, or investigation by a
third party in respect of which indemnity may be sought (a "Claim"), shall
notify the Company; (ii) the Company shall assume the defense of the Claim with
counsel reasonably satisfactory to the Investor, and the fees and expenses of
such counsel shall be borne by the Company; (iii) the Investor will reasonably
cooperate with the Company in the defense of any Claim for which the Company
assumes the defense and Company shall bear Investor's documented out-of-pocket
expenses in relation thereto. The Company shall not be liable for a settlement
made by the Investor in any Claim affected without the Company’s advance written
consent. The Company shall not unreasonably withhold its consent to a settlement
of such Claim if the settlement shall not inflict on Company any liability to
which Company is not otherwise exposed by virtue of the provisions of this
Agreement (taking into account and without derogation from the limitation of
liability provisions). The Company shall not enter into any settlement in any
Claim, unless such settlement includes a general release of the Investor with no
payment by the Investor of consideration and without an admission of liability.
3.3    Founder's Indemnity. Founder agrees to indemnify and hold harmless the
Investor, against any and all loss, liability, claim, damage and reasonable
expense (including, but not limited to, any and all expenses reasonably incurred
in investigating, preparing or defending against any litigation commenced or
threatened or any claim whatsoever) arising out of or based upon (a) any false
representation or warranty or material breach or material failure to comply with
any covenants or agreement made by the Founder herein or in any other document
furnished by the Founder to the Investor as part of this Agreement, (b) any
action for securities law violations instituted against the Investor which is
finally resolved by judgment against Investor, or (c) the Founder shall
indemnify the Company and the Investor in the event of any claim or demand by a
former employer of the Founder or any affiliate thereof against the Company, the
Investor or the Founder, as finally resolved by a non-appealable judgment,
regarding breach of contract, violation of property rights or violation of any
other right or obligation by the Founder in connection thereto. Notwithstanding
the aforementioned, the Founder's liability under this Agreement, including
without limitation, under the provisions of this Section 3, shall be limited to
the transfer of the shares of the Company held by the Founder at the time of
claim (the number of shares of the Company to be transferred to the Investor
shall be equal to the value of loss suffered by the Investor divided by the fair
market value of the Founder's shares as then in effect) and the Founder shall
indemnify by transferring such shares and not by any other means of
indemnification; The remedy provided under this Section 3 shall be the Company
and/or the Investor's sole and exclusive remedy against the Founder provided,
however, that such limitation shall not apply to any fraud or willful misconduct
by the Founder. Notwithstanding the foregoing, the Investor and Company shall
not be entitled to indemnification for incidental or indirect losses.
3.4    Time Limitation. The Company and the Founder shall have no liability (and
such liability shall be fully discharged and any cause of action shall be
extinguished) and a claim by the Investor for indemnification based on the
representations and warranties of the Company and the Founder shall be forever
barred, unless such claim is brought by the earlier of (i) twenty-four (24)
months following the Closing, provided that, the representations and warranties
of the Company in Sections 2.2 (capitalization), 2.7 (Intellectual Property) and
2.14 (taxes) shall survive and remain in full force and effect until the lapse
of the statute of limitations regarding such matter; (ii) the sale of all, or
substantially all of the Company’s assets or shares (including by way of merger
or the like), or (iii) the initial public offering of the Company’s securities.
3.5    Threshold. Without derogation from other limitations with regard to
indemnification herein, no claims shall be asserted against the Company or the
Founder unless the aggregate Loss claimed exceeds US$ 15,000 (Fifteen Thousand
USD), in which event the Investor shall be entitled to indemnification for all
Loss from the first dollar.
4.    Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company, that:
4.1.    Authorization. The Investor has full power and authority to enter into
the Agreement. The Agreement, to which the Investor is party, when executed and
delivered by the Investor, will constitute valid and legally binding obligations
of the Investor, enforceable in accordance with their terms. All corporate
actions required to be taken by the Investor's board of directors and
shareholders in order to authorize the Investor to enter into the Agreement,
including without limitation the issuance of the Founder Option, have been taken
or will be taken prior to Closing.
4.2.    Enforceability. The Agreement, when executed and delivered by the
Investor, will constitute the valid, binding and enforceable obligations of the
Investor.
4.3.    Experience. The Investor is an experienced investor in securities of
companies in an early development stage and acknowledges that they are able to
fend for themselves, can bear the economic risks of such investment in the
Shares (including the complete loss thereof) and has such knowledge and
experience in financial or business matters that they are capable of evaluating
the merits and risks of this investment in the Shares.
4.4.    Financial Resources. The Investor has and at the Closing shall have the
financial resources necessary to fulfill its obligations under this Agreement
and the transactions contemplated hereby.
4.5.    Authorized Stock Capital. The authorized stock capital of the Investor
consists of 500,000,000 shares of Common Stock $0.01 par value per share.
Immediately prior to Closing, there were 52,197,055 shares of Common Stock
issued and outstanding and no stock of Investor's Preferred Stock issued and
outstanding. Immediately prior to Closing, no shares of Common Stock were
reserved for issuance, including without limitation, for issuance upon the
exercise of outstanding options and warrants. All issued and outstanding shares
of Common Stock have been duly authorized and validly issued and are fully paid
and non-assessable. As of the date hereof and on the Closing Date, there are no
outstanding or authorized options, warrants, rights, calls, commitments,
preemptive rights, subscriptions, claims of any character, convertible or
exchangeable securities, or other contracts, contingent or otherwise, relating
to Common Stock or any capital stock or capital stock equivalent or other
nominal interest in the Investor, which relate to the Investor (collectively,
“Company Equity Interests”) pursuant to which the Investor is or may become
obligated to issue or sell shares of its capital stock or other equity interests
or any securities convertible into, or exchangeable for, or evidencing the right
to subscribe for, any Investor Equity Interests. There are no outstanding
obligations of the Investor to repurchase, redeem or otherwise acquire any
outstanding securities of the Investor or any Investor Equity Interests. No
bonds, debentures, notes or other indebtedness having the right to vote on any
matters on which Investor's stockholders may vote are issued or outstanding as
of the date hereof.
4.6.    Company SEC Reports; Financial Statements
(a)    The Investor has timely filed with the SEC all registration statements,
prospectuses, reports, schedules, forms, proxy statements, certifications and
other documents (including exhibits and all other information incorporated by
reference therein) required to be filed by the Investor (the “Investor SEC
Reports”). The Investor SEC Reports (i) were prepared and will be prepared (when
filed after the date of this Agreement and as of the Closing Date) in all
material respects in accordance with the requirements of the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder (the
"Securities Act") or the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder (the "Exchange Act"), as the case
may be, and (ii) did not at the time they were filed and will not, when filed
after the date of this Agreement, contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading, except to the extent corrected by a
subsequent Investor SEC Report filed with the SEC prior to the date of this
Agreement.
(b)    Each of the consolidated financial statements of the Investor (including,
in each case, any notes thereto) contained in the Investor SEC Reports (the
“Investor Financial Statements”) was prepared and will be prepared (when filed
after the date of this Agreement) in accordance with GAAP (except as may be
indicated in the notes thereto) and presented fairly and will present fairly
(when filed after the date of this Agreement) in all material respects the
consolidated financial position and consolidated results of operations of the
Investor as of the respective dates thereof and for the respective periods
indicated therein, except as otherwise noted therein and subject, in the case of
unaudited statements, to normal year-end audit adjustments in amounts that are
immaterial in nature and amounts consistent with past experience.
4.7.    Disclosure of Information. The Investor has been afforded the
opportunity to ask questions of officers or other representatives of the Company
concerning the business of the Company, and it has reviewed and inspected all of
the data and information provided to it by the Company in connection with this
Agreement. The Investor is buying the Purchased Shares only for investment, for
its own account, and without any present intention to sell or distribute the
Purchased Shares.
4.8.    No Public Market. The Investor understands that no public market now
exists for the Purchased Shares, and that the Company has made no assurances
that a public market will ever exist for the Purchased Shares.
4.9.    No Breach. Neither the execution and delivery of this Agreement or any
Schedule or agreement attached or ancillary thereto, nor performance by it of
the respective terms thereof, will conflict with, or result in a breach or
violation of, any of the terms, conditions and provisions of: (i) any of the
Investor's corporate documents (if and to the extent applicable), (ii) any
judgment, order, injunction, decree, or ruling of any court or governmental
authority, domestic or foreign, to which the Investor is aware and subject,
(iii) any agreement, contract, lease, license or commitment to which the
Investor is party or to which it is subject, or (iv) applicable laws. Such
execution, delivery and performance will not require the consent or approval of
any person, which consent or approval has not heretofore been obtained or which
will be obtained by the Closing.
5.    Investor - Indemnification; Survival of Representation and Warranties
5.1    Compensation by the Investor. Subject to the following indemnity
procedure, the Investor agrees to protect, defend, compensate, indemnify, and
hold harmless the Company and Founder against and in respect of all Losses, as
and when incurred by the either of them, respectively, due to any material
breach or falsity of any of the representations, warranties, or covenants of the
Investor contained in Section 4 above.
5.2    Indemnity Procedure. The indemnification obligation under this Section 5
shall be in compliance with the indemnity procedure set forth in Section 3.1
above, mutatis mutandis.
5.3    Threshold. No claims shall be asserted against the Investor unless the
aggregate Loss claimed exceeds US$ 15,000 (Fifteen Thousand USD), in which event
the Company and/or the Founder shall be entitled to indemnification for all Loss
from the first dollar.
6.    Conditions to the Investor’s Obligations at the Closing. The obligations
of the Investor to purchase the Purchased Shares at the Closing are subject to
the fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:
6.1    Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of any state that are required in
connection with the lawful issuance and sale of the Purchased Shares pursuant to
this Agreement shall be obtained and effective as of the Closing Date.
6.2    Representations and Warranties. The representations and warranties made
by the Company in this Agreement shall have been true and correct when made, and
shall be true and correct as of the Closing as if made on the Closing Date.
6.3    Covenants. All covenants, agreements, and conditions contained in this
Agreement to be performed or complied with by the Company prior to the Closing
shall have been performed or complied with by the Company, as the case may be.
6.4    Delivery of Documents. All of the documents to be delivered by the
Company pursuant to Section 1.2.A shall be in the form attached hereto.
6.5    Proceedings and Documents. The Investor shall have received all
counterpart originals or certified or other copies of all corporate and other
proceedings in connection with the transactions contemplated by this Agreement,
as set forth in Section 1.2.A herein above, and all documents and instruments
incident to such transactions in the form set forth in Section 1.2.A herein
above.
6.6    Absence of Material Adverse Changes. From the date hereof until the
Closing, there will have been no Material Adverse Effect in the financial or
business condition of the Company, in the sole judgment of the Investor.
6.7    No restraining order or injunction. From the date hereof until Closing,
no restraining order, injunction or other legal process or order of any
governmental authority shall be in effect which purports to prevent the Company
from performing its obligations hereunder or any portion thereof.
6.8    No dissolution or liquidation. From the date hereof until Closing, the
Company shall not have filed, or had filed against it, any proceeding seeking
the dissolution or liquidation of the Company or the appointment of a receiver
over the Company’s assets, nor shall the Company have made a general assignment
for the benefit of creditors or have declared that it is unable to pay its
obligations as they come due.
7.    Conditions of the Company’s Obligations at Closing. The obligations of the
Company to sell the Purchased Shares to the Investor at the Closing are subject
to the fulfillment, on or before the Closing, of each of the following
conditions, unless otherwise waived:
7.1     Representations and Warranties. The representations and warranties of
the Investor contained in this Agreement shall be true and correct in all
material respects as of such Closing.
7.2    Performance. The Investor shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before and at
Closing.
7.3    No restraining order or injunction. From the date hereof until the
Closing, no restraining order, injunction or other legal process or order of any
governmental authority shall be in effect which purports to prevent the Investor
from performing its obligations hereunder or any portion thereof.
8.    Affirmative Covenants.
8.1    Use of Proceeds. The Company will use the proceeds of the issuance and
allotment of the Purchased Shares in accordance with the Budget as may be
amended from time to time by the Board, which decision shall include the consent
of the Board member appointed by the Founder.
8.2    Employment Matters. The Company shall procure that: (i) its employees
shall not be obligated under contract or agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would materially
interfere with such employees’ ability to promote the interest of the Company or
that would conflict with the Company’s business; (ii) neither the employment by
the Company of any of its employees (including the Founder), nor its engagement
with its consultants, constitutes or is likely, to Company's knowledge, to
constitute a breach of any of such persons’ obligations to third parties; (iii)
any and all employment contracts with any officer or employee or any other
consultant or person of Company, may be terminated by it at its sole discretion,
without liability, in compliance with applicable law, or within thirty (30) days
or less ; and (iv) it shall not employ any person who will have access to
confidential information with respect to the Company and its operations unless
such person has executed and delivered a proprietary information and
non-competition agreement.
8.3    No Sale by Founder. Founder shall be subject to a prohibition on sales,
transfers, pledges and other dispositions of his shares in the Company, in a
manner that Founder will not, without the consent of the Investor, sell any of
his Company shares for a period of thirty six (36) months as of the Closing Date
(the "Founder No Sale Period"). Notwithstanding the foregoing, during each one
third of the Founder No Sale Period, the Founder shall be entitled to sell up to
10% of his Company shares. All such sales by Founder shall be subject to the
provisions of the Amended Articles.
8.4    No Sale by Investor. The Investor shall be subject to a prohibition on
sales, transfers, pledges and other dispositions of the Purchased Shares, in a
manner that Investor will not, without the consent of the Founder, sell any of
his Purchased Shares for a period of thirty six (36) months as of the Closing
Date (the "Investor No Sale Period"). Notwithstanding the foregoing, during each
one third of the Investor No Sale Period, the Investor shall be entitled to sell
up to 10% of his Purchased Shares. All such sales by Investor shall be subject
to the provisions of the Amended Articles.
8.5    Registration Rights. The Company and the Investor each undertakes, the
Company towards the Investor and the Investor towards the Founder, to provide
the respective other party with the same registration rights that, to the extent
applicable to the Company, the Company grants in the future to an investor in
the Company, and to the extent applicable to the Investor, the Investor grants
in the future to an investor in the Investor, on a pro-rata and pari passu basis
(subject to customary cut backs), and shall make the such applicable party a
party to any agreement in which such registration rights are granted.
8.6    Information Rights. The Company shall deliver to the Investor: (i) its
audited annual financial statements, drawn up in accordance with generally
accepted accounting principles in the Israeli GAAP ("GAAP") within 45 days of
the end of each calendar year (the “Audited Financial Statements”); (ii) its
unaudited, reviewed, quarterly financial statements drawn up in accordance with
GAAP, within 15 days after the end of each calendar quarter (the “Unaudited
Financial Statements”). The Audited Financial Statements and the Unaudited
Financial Statements are collectively referred to as the “Financial Statements”.
Company's obligation under this Section 7.5 is subject to the Investor bearing
all costs and expenses to be incurred by the Company in connection with the
preparation of the Financial Statements, by undertaking and directly paying the
auditors their costs and expenses in connection thereto. The Financial
Statements shall be true and correct in all material respects, in accordance
with the books and records of the Company and prepared in accordance with GAAP,
and shall fairly and accurately present in all material respects the financial
position of the Company as of relevant dates and the results of its operations
for the period then ended. Company acknowledges that Investor is a publicly
traded company and that the Financial Statements shall be disclosed to the
Investor’s shareholders. Furthermore, Company undertakes to assist Investor in
the incorporation of its Financial Statements into the public disclosures of
Investor.
8.7    Filing of ESOP. The Company shall, within 90 days following the Closing,
have approved by the Board a share option plan in compliance with the Israeli
Tax Ordinance for incentivizing Company's directors, officers, consultants and
employees (the "Plan"), for the purchase of 10% of the Company's issued and
outstanding share capital on a fully diluted basis (calculated on the Closing
date), whether by way of direct issuance of Ordinary Shares or by issuance of
other securities convertible into Ordinary Shares, and within the time period
set forth herein have the Plan filed with the Israeli tax authorities.
8.8    Confidentiality. Each party hereto undertakes not to make public (by way
of an announcement or by press release or in any other manner) the other party's
identity without such other party's prior written consent. The Company, Founder
and the Investors and any person acting on their behalf, shall keep the
existence of this Agreement and the terms therein, as well as the representation
and warranties included herein in strict confidence, and neither party shall
disclose or issue any public statement or press release concerning this
transaction without the prior written approval of the other party of the
substance and form of any such statement or release, except as, and only to the
extent required, (a) to exercise any of its rights or fulfill any of its
obligations under the terms herein, (b) by either party to its attorneys,
accountants, consultants, and other professionals to the extent necessary to
obtain their services in connection with making or monitoring this Agreement,
provided such professionals are obligated to such party to keep any such
information confidential pursuant to a written agreement or by nature, or (c) as
may be required under applicable law. It is acknowledged that (i) the Investors
may provide such information as needed to its respective investment committees,
board of directors, partners and other persons involved in the transaction on
their behalf on a “need to know” basis, subject to standard confidentiality
agreements, and (ii) the Investor is a US publicly traded company and as such is
subject to disclosure requirements under applicable laws and regulations
(including securities laws), and therefore it shall be entitled to issue public
statements in connection with the engagement hereunder, to the minimal extent
required under such laws and regulations. Without derogating from the above,
Investor agrees to comply fully with all the confidentiality undertakings
imposed on the Company in the Academic Institution Agreement.
9.    Miscellaneous
9.1    Further Assurances. Each of the parties hereto shall perform such further
acts and execute such further documents as may reasonably be necessary to carry
out and give full effect to the provisions of this Agreement and the intentions
of the parties as reflected thereby. Without derogating from the generality of
the above, the Company, Founder and officers shall make best reasonable efforts
to ensure the timely delivery of the Company's GAAP based Audited Financial
Statement and Unaudited Financial Statements in compliance with Section 8.6
above.
9.2    Transfer; Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
9.3    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may also be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
9.4    No Third Party Beneficiaries. This Agreement shall not confer any rights
or remedies on any person other than the Parties.
9.5    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
9.6    Expenses. All of the expenses incurred by the Company and/or Founder in
connection with the preparation, execution and consummation of this Agreement
and with the transactions contemplated herein shall be paid by the Company and
all of the Investor’s expenses in such connection shall be paid by the Investor.
9.7    Governing Law & Forum. This Agreement shall be governed and construed
under the laws of the State of Israel and the exclusive place of jurisdiction in
any matter arising out of or in connection with this Agreement shall be the
applicable Tel Aviv Court.
9.8    Arbitration. Any dispute, controversy or claim arising in relation to
this Agreement, including with regard to its validity, invalidity, breach,
enforcement or termination, will be referred to a single arbitrator, who shall
be appointed by mutual consent of the parties hereto. (Yoram Harpak). If the
parties hereto fail to appoint such arbitrator within 14 days of a written
notice of dispute from either party, the Head of the Israeli Bar Association
shall appoint such arbitrator. Arbitration proceedings shall take place in Tel
Aviv, Israel, and shall be conducted according to the rules of substantive law.
The arbitrator will not be bound by rules of evidence or procedure and will give
the reasons for his judgment. The arbitrator's decision shall be final and
enforceable in any court. This paragraph shall constitute an arbitration
agreement between the parties hereto.
9.9    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given: (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth below, or to such e-mail address,
facsimile number or address as subsequently modified by written notice given in
accordance with this Section 8.7:
If to Investor:   

ProGaming Platforms Corp.
40 Wall Street
28th Floor
New York, NY
U.S.A.
Fax: 212-658-9867
Attn: Erez Zino, CEO
With a copy to:    Confino, Ben-Zvi, Luchtenstein, Schottenfels, Law Offices
Fax: +972 3 7188701
Attn: Lori Confino.

If to the Company  BREEDIT Ltd.
50 Ramat Yam St.
Hertzeliya, Israel
Attn: Oded Sagee
With a copy to:    Confino, Ben-Zvi, Luchtenstein, Schottenfels, Law Offices
Fax: +972 3 7188701
Attn: Lori Confino.

If to the Founder:    Oded Sagee
9.10    Amendments and Waivers. Any term of this Agreement may be amended,
terminated or waived only with the written consent of all of the parties hereto.
9.11    Severability. The invalidity of unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
9.12    Delays or Omissions. No delay or omission to exercise any right, power
or remedy accruing to any party under this Agreement, upon any breach or default
of any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
9.13    Entire Agreement. This Agreement (including the Schedules hereto, if
any) and the Amended Articles constitute the full and entire understanding and
agreement between the parties with respect to the subject matter hereof, and any
other written or oral agreement relating to the subject matter hereof existing
between the parties are expressly canceled, including without limitation the
Term Sheet.
(Signatures on Following Page)

The Parties have executed this Share Purchase Agreement as of the date first
written above.

BREEDIT LTD. (COMPANY)   

By: /s/ Oded Sagee
Oded Sagee, CEO

PROGAMING PLATFORMS CORP. (INVESTOR)

By: /s/ Erez Zino
Erez Zino, CEO

ODED SAGEE (FOUNDER)

By: /s/ Oded Sagee

